Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 22, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The agreement which claimant entered into following a disciplinary grievance set forth the conditions for claimant’s continued employment, one of which was his participation in a company-sponsored treatment program. The agreement also specifically provided that he would be subject to immediate termination if he again tested positive for drugs. The evidence established that claimant failed to follow through with the program and that he subsequently tested positive for drugs. Under the circumstances, the conclusion that claimant’s actions constituted misconduct disqualifying him from unemployment insurance benefits is supported by substantial evidence (cf, Matter of Restifo [Roberts], 88 AD2d 1045). We have considered claimant’s remaining contentions and find them lacking in merit.
Decision affirmed, without costs. Mahoney, P. J., Weiss, Mikoll, Crew III and Harvey, JJ., concur.